Citation Nr: 0819664	
Decision Date: 06/16/08    Archive Date: 06/25/08

DOCKET NO.  06-20 321	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for left knee spur, suprapatellar effusion with 
degenerative joint disease (also referred to herein simply as 
a "left knee disability").

2.  Entitlement to service connection for a disorder of the 
left hand middle and ring fingers.

3.  Entitlement to service connection for migraine headaches 
(claimed as headaches).

4.  Entitlement to service connection for lumbosacral muscle 
spasm (claimed as a low back condition).

5.  Entitlement to service connection for major depression, 
not otherwise specified (NOS) (claimed as neuropsychiatric 
condition and depression and anxiety), to include as due to a 
service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran served with the Puerto Rico National Guard and 
had active duty service, including from October 1984 until 
May 1985 and February 2003 until January 2004.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2005 rating decision in 
regards to his left knee, left hand middle and ring fingers, 
migraine headaches, and lumbosacral muscle spasm claims.  A 
November 2006 rating decision was also appealed in regards to 
his major depression claim.  These rating decisions were 
appealed from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.  

The November 2006 rating decision also denied the veteran's 
claim for entitlement to individual unemployability.  No 
Notice of Disagreement was filed in regards to that claim, 
thus it is not presently before the Board.  

The issues of service connection for migraine headaches and 
lumbosacral muscle spasm is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected left knee spur, 
suprapatellar effusion with degenerative joint disease is 
manifested by a full range of motion.  

2.  The medical evidence of record does not show that the 
veteran's claimed left hand middle and ring fingers disorder 
is related to active military service.  

3.  The medical evidence of record does not show that the 
veteran's major depression, NOS, is related to his active 
military service, and is not due to his left knee disability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of a 10 
percent left knee spur, suprapatellar effusion; degenerative 
joint disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5003 (2007).

2.  The criteria for the establishment of service connection 
for a left hand middle and ring fingers disorder, have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

3.  The criteria for the establishment of service connection 
for major depression, NOS, including as secondary to the 
veteran's service-connected left knee disability have not 
been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2007).




[Continued on the next page] 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's left knee spur, suprapatellar effusion; 
degenerative joint disease claim arises from his disagreement 
with the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA for the left knee claim.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in December 2004, March 2005, and August 
2006 that fully addressed all four notice elements and were 
sent prior to the initial RO decisions in these matters.  The 
letters informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  He was also asked to submit evidence 
and/or information in his possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in January 2008, 
the RO provided the veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records.  The 
veteran has submitted statements.  In addition, he was 
afforded a general VA medical examination in January 2005, 
and a knee and a mental health examination in September 2006.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Higher Initial Rating for Service-connected Left Knee 
Disability
 
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  A recent 
decision of the United States Court of Appeals for Veterans 
Claims (Court) has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  
In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).

Degenerative arthritis established by x-ray findings are 
evaluated under Diagnostic Code 5003, which in turn is 
evaluated based on the limitation of motion under the 
appropriate Diagnostic Code for the specific joint involved, 
or in this case, Diagnostic Code 5260 for limitation of leg 
flexion and Diagnostic Code 5261 for limitation of leg 
extension. Where there is x-ray evidence of arthritis and 
limitation of motion, but not to a compensable degree under 
the Code, a 10 percent rating is for assignment for each 
major joint affected. 38 C.F.R. § 4.71, Diagnostic Codes 
5003. The knees are considered major joints. 38 C.F.R. § 
4.45.

Under Diagnostic Code 5260 a noncompensable evaluation is for 
assignment when flexion is limited to 60 degrees, a 10 
percent evaluation when flexion is limited to 45 degrees, a 
20 percent evaluation when flexion is limited to 30 degrees, 
and a 30 percent evaluation for flexion limited to 15 
degrees. Under Diagnostic Code 5261, a noncompensable 
evaluation is also for assignment when extension is limited 
to 5 degrees, while a 10 percent evaluation is for assignment 
when extension is limited to 10 degrees, a 20 percent 
evaluation when extension is limited to 15 degrees, a 30 
percent evaluation when extension is limited to 20 degrees, a 
forty percent evaluation when extension is limited to 30 
degrees, and a 50 percent evaluation when extension is 
limited to 45 degrees.

Another potentially applicable regulation is Diagnostic Code 
5257, under which a 10 percent evaluation would be warranted 
with evidence of slight recurrent subluxation or lateral 
instability.  A 20 percent evaluation would be warranted for 
moderate recurrent subluxation or lateral instability.  A 30 
percent evaluation would only be warranted for severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.  

The veteran essentially contends that his service-connected 
left knee disability is more severe than indicated by the 10 
percent rating granted him.

Service medical records indicate that the veteran complained 
of a left knee injury in February 2003.  The veteran also 
made complaints of left knee pain, including in December 
2004.

VA outpatient treatment records generally indicate that the 
veteran has received treatment for his left knee.  A January 
2004 record noted bilateral knee crepitus upon flexion, with 
no clubbing, cyanosis, or edema.  A February 2004 VA left 
knee x-ray found a medial knee joint spur and posterior 
patellar spur, with mild degenerative changes.  The examiner 
assessed that the veteran had arthralgia, with x-ray changes 
compatible with osteoarthritis.  A May 2004 MRI noted a loss 
of articular cartilage in the medial tibial plateau, myxoid 
degeneration involving the posterior horn and body of the 
medial meniscus, with no evidence of meniscal tear, and a 
small suprapatellar effusion and popliteal cyst.

A VA examination was provided to the veteran in January 2005.  
The veteran reported left knee pain and difficulty with 
kneeling, climbing stairs and running.  The examiner found 
bilateral crepitus and no limitation of motion for extension 
or flexion.  There was no pain at evaluation, as well as no 
swelling, tenderness, or evidence of instability.  The 
examiner found him to have a left knee joint spur and 
posterior patellar spur.  

A July 2006 VA x-ray noted that the veteran had bilateral 
knee degenerative osteoarthritis, which was minimal on the 
right side and mild on the left side.

A VA examination was provided to the veteran in September 
2006.  The veteran complained of left knee pain.  He used a 
knee brace and cane to assist with his walking.  He was able 
to stand from 15-30 minutes and was unable to walk more than 
a few yards.  He noted that his left knee had no deformity 
and did not give way, though instability and pain were 
associated with the left knee.  There were no episodes of 
dislocation or subluxation, locking episodes, or effusion.  
He had severe flareups weekly and the veteran claimed that he 
could not do any activity when they occurred.

The examiner described the veteran's gait as normal, with no 
evidence of abnormal weight bearing.  He had a range of 
motion of 0 to 140 degrees of flexion, with pain beginning at 
120 degrees and additional loss of motion on repetition from 
120 to 140 degrees, due to pain.  He also had extension from 
140 to 0 degrees, with pain beginning at -20 degrees and 
ending at 0 degrees.  Additional loss of motion on repetitive 
use occurred from -20 degrees to 0 degrees, due to pain.  
There was no loss of bone or a bone part, inflammatory 
arthritis, or joint ankylosis.  The examiner found crepitus, 
tenderness, painful movement, and guarding of movement.  The 
examiner also noted that the knee clicked or snapped and was 
grinding, but found no instability, patellar abnormality, or 
meniscus abnormality.  

The examiner diagnosed the veteran with left knee spur and 
suprapatellar degenerative joint disease.  There were no 
significant effects on occupational activities.  The 
disability did prevent him from performing chores, shopping, 
exercising, sports, recreation, and had severe effects on his 
ability to dress.  It had a moderate effect on his traveling, 
bathing, toileting, and grooming.  The veteran could not work 
as a mechanic and woodworker due to his service-connected 
knee disability.  The examiner noted that his left knee 
disability restricted him to a light duty administrative job, 
which did not require excessive bending, walking, or 
squatting.  He could not lift heavy objects more than 10 
pounds repeatedly during an 8 hour day or sit or stand more 
than 2 hours straight, without taking breaks.  

Range of motion was found to be from 0 to 140 degrees in the 
September 2006 VA examination.  He was also found to have a 
full range of motion in a January 2005 VA examination.  Such 
ranges of motion are not indicative of a compensable 
disability rating, as indicated under Diagnostic Codes 5260 
or 5261.   However, VA x-rays found arthritis and limitation 
of motion due to pain and repetitive movement was found by VA 
examiners.  Thus, a 10 percent rating is for assignment for 
the knee under Diagnostic Code 5003.  

Ratings would not be applicable under Diagnostic Code 5257 
for recurrent subluxation or lateral instability.  The 
September 2006 VA examination found no joint instability or 
subluxation of the left knee.  Ratings based on ankylosis, 
dislocated cartilage, or the removal of cartilage are also 
not applicable, as there is no clinical evidence of record to 
indicate that the appellant has demonstrated any such 
symptomatology.  Diagnostic Codes 5256, 5258, and 5259.

The appellant has also put forth credible complaints of pain 
on use of the joint. With regard to such complaints, the 
Court has held that VA must consider additional functional 
loss on use due to pain on motion or due to flare-ups of the 
disability. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202, 205-206 (1995). Taking all of the evidence of 
record into consideration, the Board finds that the 
appellant's left knee disability is likely manifested by some 
functional limitation due to pain on motion. The Board notes 
that the additional loss of motion found caused by the 
veteran's pain is not indicative of a higher rating.  Indeed, 
by assigning the veteran the 10 percent disability rating the 
RO contemplated the veteran's knee pain.  The Board finds 
that there is no evidence of any other functional impairment 
which would warrant a higher rating than those already 
assigned for the complaints of pain or impairment. 38 C.F.R. 
§§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a.  

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, including 38 C.F.R. § 3.321(b)(1),  have been 
considered, whether or not they were raised by the veteran, 
as required under Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board finds that no exceptional or unusual 
factors are in evidence, such as marked interference with 
employment or frequent periods of hospitalization, which 
would warrant an extraschedular evaluation.   38 C.F.R. § 
3.321(b)(1).   Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).   

As the evidence of record is against the claim, the benefit 
of the doubt rule does not apply. Gilbert v. Derwinski, 1 
Vet.App. 49, 58 (1991). The veteran's claim for a disability 
rating in excess of 10 percent for left knee spur, 
suprapatellar effusion with degenerative joint disease, is 
denied.  

Service Connection Claims

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service 
connection may also be granted for certain chronic diseases, 
such as psychoses, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  That an injury or event occurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury or event.  If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection can also be found for any 
disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection can also be granted when a disability is 
the proximate result of or due to a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 
Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  Additionally, the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (en banc).  Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused by or 
aggravated by a service connected disability.  Id.

Left Hand Middle and Ring Fingers 
 
The veteran essentially contends that he has a left hand 
middle and ring fingers disorder due to service.

Service medical records indicate that the veteran complained 
of a left hand injury involving the third and fourth digits 
in May 2003.  The veteran reported that a window closed on 
his fingers of his left hand.  A May 2003 service medical 
record indicates that the veteran had a 1 centimeter (cm) 
laceration on his third digit with no acute bleeding or loss 
of sensation.  He also had a blood filled blister on his 
fourth digit.  An x-ray was performed of his left hand and 
was found to be negative.  
Prior to discharge, a December 2003 examiner found no 
significant history that needed to be addressed regarding any 
veteran complaints and found him to be cleared for 
separation.

A general VA examination was provided in January 2005.  The 
examiner noted a service record of the veteran mashing his 
left hand, second and third fingers, in a window, without 
pain, and that his nail was black and x-ray was negative.  
The examiner found his left hand second and third fingers to 
have no limitation of motion for extension and flexion.  The 
metacarpophalangeal joint, proximal interphalangeal joint, 
and distal interphalangeal joints were examined and no 
limitation of motion was found.  There was no deformity at 
physical examination.  The veteran reported diminished 
sensation in the tip of the third finger, compared to the 
other fingers.  The examiner noted that there was no clinical 
and/or radiological evidence of abnormalities in the left 
hand ring and middle fingers and did not make a diagnosis 
regarding his fingers.

VA outpatient treatment records are silent as to any 
treatment for any disorder of the left hand or fingers for 
years following service.  The first record of a left hand 
injury was from August 2006, when the veteran sought 
treatment for a penetrating wound to the fourth finger of the 
left hand, when he received a splinter from a plant.  An 
August 17, 2006 VA outpatient treatment record subsequently 
found him to have an open wound of the fourth left finger, 
which was healing.  

Therefore, the medical evidence is against the claim. Simply 
put, in the absence of a present disability that is related 
to service, a grant of service connection is clearly not 
supportable. See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The only evidence of a current disorder of the 
fingers of the left hand is due to a post-service injury, 
occurring years after service.  The January 2005 VA examiner 
found no evidence of a disorder of the left hand and the 
veteran has not submitted any evidence to support his 
contention that he has a current disorder to the left hand 
middle and ring fingers due to service.

As the evidence of record is against the claim, the benefit 
of the doubt rule does not apply. Gilbert v. Derwinski, 1 
Vet.App. 49, 58 (1991). The veteran's claim for service 
connection for a disorder of the left hand middle and ring 
fingers is denied.  

Major Depression, NOS 

The veteran contends that his mental disorder, including 
major depression, is due to his service-connected left knee 
disability.  

The veteran's service medical records are silent as to any 
complaints of or treatment for a mental disorder.  The 
veteran did not desire a separation examination following 
service, as indicated in a December 2003 medical record.

A January 2005 general VA examination noted that 
psychiatrically, the veteran had adequate hygiene and was 
appropriately dressed and cooperative, with no involuntary 
movements.  He had spontaneous and fluent speech, and was 
coherent, logical, and relevant.  No psychiatric disorder was 
diagnosed at that time.

VA outpatient treatment records generally indicate that the 
veteran received psychiatric treatment following service.  An 
October 2005 VA outpatient treatment record noted that he had 
signs and symptoms compatible with anxiety and depression and 
was diagnosed with depression, NOS.  However, no opinions as 
to the etiology of his depression were provided in his 
treatment records.

A VA examination was provided in September 2006 for mental 
disorders and included a review of medical records.  The 
examiner noted that the veteran was previously diagnosed with 
a depressive disorder, NOS.    The veteran complained of 
continuous and moderately severe symptoms of depression since 
the middle of 2005, after his discectomy.  The examiner 
diagnosed him with a depressive disorder, NOS.  The examiner 
found that based on the veteran's history, records, and 
evaluation his depressive disorder, NOS, was not caused by, 
the result of, or secondary to his service-connected left 
knee disability.  The examiner noted that the veteran's 
original left knee injury occurred in February 2003, but that 
VA outpatient treatment records noted that he suffered from 
depression and anxiety after his May 2005 lumbosacral 
surgery, and was not related to his knee disorder or military 
service.  

The only other evidence provided as to the veteran's claim is 
his belief that his depression, NOS, developed due to his 
service-connected knee disability.  Although the veteran can 
provide testimony as to his own experiences and observations, 
the factual question of if the veteran's depression can be 
attributed to his left knee disability is a medical question, 
requiring a medical expert.  The veteran is not competent to 
render such an opinion and does not have the requisite 
special medical knowledge necessary for such opinion 
evidence.  Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  
38 C.F.R. § 3.159.  "Competent medical evidence" is 
evidence that is provided by a person qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

Although the veteran is diagnosed with depression, NOS, there 
is no probative medical or credible lay evidence to show that 
he has depression, NOS, due to his service or his service-
connected left knee disability.  There is no evidence of 
record that he had depression following service, until after 
the development of his back disorder, and the veteran has not 
claimed that his depression is otherwise due to his service 
on a direct basis.  Additionally, the September 2006 VA 
examination also found that the veteran's depression, NOS, 
was neither directly caused by his service or due to his 
service-connected knee disability.  Furthermore, there is no 
medical nexus evidence to support a connection between his 
depression and his service-connected left knee disability.

As the evidence of record is against the claim, the benefit 
of the doubt rule does not apply. Gilbert v. Derwinski, 1 
Vet. App. 49, 58 (1991). The veteran's claim for service 
connection for major depression, NOS, is denied.  


ORDER

Entitlement to a rating in excess of 10 percent for left knee 
spur, suprapatellar effusion with degenerative joint disease, 
is denied.

Service connection for a disorder of the left hand middle and 
ring fingers is denied.

Service connection for major depression, NOS, including as 
secondary to his service-connected left knee disability is 
denied.


							[Continued on next page]

REMAND

The veteran's service medical records indicate that he 
complained of headaches during service, including in a 
December 2003 Post-Deployment Health Assessment.  The veteran 
also complained of head pain in a December 2004 Initial 
Medical Review.

In his January 2005 general VA examination, the veteran 
informed his examiner that he had reported to sick call for 
headaches while in service.  The examiner diagnosed him with 
migraine headaches.

VA outpatient treatment records indicate that the veteran 
received treatment for migraine headaches following service.  
A May 2006 VA outpatient treatment record noted that the 
veteran reported that his headaches developed three years 
earlier, while he was in service.  No VA outpatient treatment 
records or VA examinations provide a medical opinion as to 
the etiology of his headaches or whether they are in some way 
connected to his service.  

Additionally, the veteran complained of low back pain 
multiple times in service, including following a June 1986 
fall and in March 1994.  In his September 2002 Report of 
Medical History, the veteran reported that he occasionally 
used the medication Flexeril for back pain, which was not 
frequent.  A February 2003 record noted low back pain and 
left leg pain.  He reported back pain in a December 2003 
Post-Deployment Health Assessment.

A January 2005 general VA examination found the veteran's 
cervical and lumbar spine to have a normal range of motion 
and no limitation of motion.  The examiner detected cervical 
and lumbar muscle spasms that were mild in both areas of the 
spine.  He was diagnosed with cervical and lumbosacral muscle 
spasm.  

VA outpatient treatment records generally indicate treatment 
for back pain following service.  An April 2005 record noted 
that the veteran had a history of back pain and a May 2003 VA 
Discharge Note stated that the veteran had a right L5-S1 
herniated disc and received an L5-S1 discectomy.  He was 
treated for back pain during service and following service; 
however, no medical opinion was requested as to the etiology 
of his claimed back disorder.

Accordingly, the case is REMANDED for the following actions:

1. The veteran should be afforded an 
examination regarding any disorder 
related to headaches by an appropriate 
physician to ascertain the nature and 
etiology of any and all headache related 
disorders that may be present.  The 
claims file must be made available to and 
be reviewed by the physician.  Based on 
the examination findings, historical 
records, and medical principles, the 
physician should render an opinion on 
whether any headache disability found is 
at least as likely as not (that is, at 
least a 50-50 degree of probability) 
related to the veteran's service.  

A clear rationale for the opinion is 
necessary, with a discussion of the 
facts and medical principles involved.  
    
2.  The veteran should be afforded an 
examination by an appropriate physician 
to ascertain the nature and etiology of 
any and all disorders of the low back 
that may be present.  The claims file 
must be made available to and reviewed by 
the physician.  Based on the examination 
findings, historical records, and medical 
principles, the physician should render 
an opinion as to whether any diagnosed 
low back disability found is at least as 
likely as not (that is, at least a 50-50 
degree of probability) related to the 
veteran's service.  

A clear rationale for the opinion is 
necessary, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board. 
    
3.  When the development requested has 
been completed, the case should again 
be reviewed by the RO on the basis of 
the additional evidence.  If the 
benefit sought is not granted, the 
veteran and his representative should 
be furnished a Supplemental Statement 
of the Case, and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.
    
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


